DETAILED ACTION
This office action is in response to the amendments/remarks filed on 05/16/2022. Claims 11-13, 15-19, 23-25 are pending; claims 11-14, 15, 17-19 have been amended; claims 14, 20-22 are canceled, claims 24-25 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The previous drawing objections have been withdrawn in light of the remarks on page 6, second and third paragraph.
The previous objections to the specification have been withdrawn in light of the remark on page 7 and cancellation of claims 20-22.
The previous claims objections have been withdrawn in light of the amendment to the claims.
The previous claim rejections under 35 USC 112 (b) have been withdrawn in light of the cancelation of claim 20-22 and remarks on pages 8-9.
Applicant argued “as can be seen in Figure 1 of Goetz reproduced below, the radial length of the outer row is approximately 3.3-5 times a radial dimension of the groove band, not 0.75 to 2 times as recited in claim 14. Thus, amended claim 11 incorporating subject matter of former claim 14 is not anticipated by Goetz” with respect to the rejection under 35 USC 102 (a)(1) as being anticipated by Goetz (DE102015214469) has been considered but not persuasive because the claim recites “a first radial dimension of the first friction zone is approximately 0.75 to 2 times a second radial dimension of the first circumferentially extending continuous annular groove band. Examiner interprets approximately means roughly around the range of .75-2x as indicated. From Fig.1, the radial length of outermost row is 3.3x as applicant mentioned; therefore, 3.3 is approximate or roughly as twice a radial dimension of first circumferential groove band 21. The rejections under 35 USC 102(a)(1) as being anticipated by Goetz are maintained.
The previous rejections under 35 USC 102(a)(1) as being anticipated by Adamczak has been considered and persuasive. The rejections under 35 USC 102(a)(1) as being anticipated by Adamczak have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the first friction zone is a radially innermost friction zone”. It is unclear the first friction zone is referring to different friction zone because from claim 11 the first friction zone is outermost friction zone. For the purpose of examining; examiner interprets the limitation as outermost friction zone which is made up of elements 12,14,16,18 are on the outer circumferential row.
Claim 16 is rejected due to dependency on claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 recites “the first friction zone is a radially innermost friction zone; and a first radial dimension of the first friction zone is 0.5 to 3 times a radial dimension of the first circumferentially extending continuous annular groove band”. It does not constitute a further limitation because the range in claim 15 is broader than independent claim 11. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11,15, 17, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz (DE102015214469)
Goetz discloses
Claim 11: A friction part for a wet-running, frictionally operating device comprising:
a friction surface (fig.1, 1) comprising a plurality of individual friction lining pieces (11-18) arranged to form:
a first friction zone (12,14,16,18 are arranged on first zone or 11-13,15,17 are arranged on first zone);
a second friction zone (12,14,16,18 are arranged on second zone or 11-13,15,17 are arranged on second zone); and
a first circumferentially extending continuous annular groove band (21) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction, 
wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 21 formed between two circumferential rows; and intersects oblique grooves 22, 23; therefore, it would enhance oil flow between the lining pieces);
wherein: the first friction zone (12, 14, 16, 18 are formed on radially outer circumferential row) is a radially outermost friction zone; and 
a first radial dimension of the first friction zone is approximately 0.75 to 2 times a radial dimension of the first circumferentially extending continuous annular groove band (e.g. examiner interprets approximately is roughly around the range of 0.75-2x. In this scenario, fig.1 radial length of outer length of outer circumferential is roughly as twice (as round down) a radial dimension of first circumferential groove band 21).
Claim 15 (as best understood in light of the 112(b) above): wherein: the first friction zone is a radially innermost friction zone (for the purpose of examining; examiner interprets it as outermost friction zone which is made up of elements 12,14,16,18 are on the outer circumferential row); and 
a first radial dimension of the first friction zone is 0.5 to 3 times a radial dimension of the first circumferentially extending continuous annular groove band (as shown in Fig.1; the radial length of inner circumferential row is approximately three times a radial dimension of first circumferential groove band 21)
Claim 17: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the second friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and
3Attorney Docket No. P172856 WO-US U.S. Patent Application No. 16/767,252a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is between fifty and eighty percent (see Fig.1, a total radial dimension of first and second friction zone to the contact area is between 55- 80%.).
Claim 23: A wet-running multi-plate clutch (see ¶ [0058] of translation) or multiple-disc brake comprising the friction part of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15-19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczak (CN 102162493 A) in view of Suzuki (US 20070017773)
For Claims 11, 15-17, 23 (1st interpretation): 
Claim 11: Adamczak discloses a friction part for a wet-running, frictionally operating device comprising: 
•	a friction surface (fig.5, 5) comprising friction lining (9) arranged to form:
•	a first friction zone (9 forming radially outermost circumferential row);
•	a second friction zone (9 forming circumferential row radially next to the outermost circumferential row); and
•	a first circumferentially extending continuous annular groove band (8) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction (see fig.5);
wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 8 formed between two circumferential rows; and connects with section grooves 12; therefore, it would enhance oil flow between the lining pieces); 
the first friction zone (9 forming the radially outermost circumferential row) is a radially outermost friction zone; and 
a first radial dimension of the first friction zone is approximately 0.75 to 2 times a second radial dimension of the first circumferentially extending continuous annular groove band (as shown in Fig.5; the radial length of outer circumferential row is approximately twice a radial dimension of first circumferential groove band 8).
Adamczak does not disclose plurality of individual friction lining pieces.
Suzuki teaches friction plate (Fig.5, 40) having a plurality of individual friction lining pieces (42, 43 ¶[0040])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a plurality of individual friction lining pieces as taught by Suzuki in the friction plate of Adamczak for the purpose of reducing drag (¶[0014])
Claim 15 (as best understood in light of the 112(b) above): Adamczak and Suzuki as modified device discloses wherein: the first friction zone is a radially innermost friction zone (for the purpose of examining; examiner interprets it as outermost friction zone); and 
a first radial dimension of the first friction zone is 0.5 to 3 times a radial dimension of the first circumferentially extending continuous annular groove band ( Adamczak: as shown in Fig.5: radial dimension of first friction zone is about 3 times a radial dimension of groove band 8).
Claim 16: Adamczak and Suzuki as modified device discloses wherein the plurality of individual friction lining pieces are arranged to form a third friction zone (e.g. Adamczak: 9 forming circumferential row radially next to the second zone) and a second circumferentially extending continuous annular groove band (8 between second and third zone) that separates the second friction zone from the third friction zone.
Claim 17: Adamczak and Suzuki as modified device discloses wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the second friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and
 a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is between fifty and eighty percent (see Fig.5, a total radial dimension of first and second friction zone to a radial dimension of contact area is between 50%-80%.).
Claim 23: Adamczak and Suzuki as modified device discloses a wet-running multi-plate clutch (Suzuki see abstract) or multiple-disc brake comprising the friction part of claim 11.

For Claims 12-13 and 18-19, 24-25 (2nd interpretation): 
Claim 12: Adamczak discloses a friction part for a wet-running, frictionally operating device comprising:
a friction surface (fig.5, 5) comprising friction lining (9) arranged to form:
•	a first friction zone (9 forming radially innermost circumferential row);
•	a second friction zone (9 forming circumferential row radially next to the innermost circumferential row); and
•	a first circumferentially extending continuous annular groove band (8) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction (see fig.5);
wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 8 formed between two circumferential rows; and connects with section grooves 12; therefore, it would enhance oil flow between the lining pieces);
the plurality of individual friction lining pieces are arranged to form a third friction zone (e.g. 9 forming circumferential row radially next to second friction zone; wherein the second friction zone is defined above) and a second circumferentially extending continuous annular groove band (e.g. 8 between the second and third friction zone) that separates the second friction zone from the third friction zone;
the first friction zone is a radially innermost friction zone; and 
a first radial dimension of the first friction zone is approximately 1 to 2 times a sum of a second radial dimension of the second friction zone and a third radial dimension of the third friction zone (as shown in Fig.5; the radial dimension of first friction zone is about 1 times a sum of radial length of third and second zone).
Adamczak does not disclose plurality of individual friction lining pieces.
Suzuki teaches friction plate (Fig.5, 40) having a plurality of individual friction lining pieces (42, 43 ¶[0040])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a plurality of individual friction lining pieces as taught by Suzuki in the friction plate of Adamczak for the purpose of reducing drag (¶[0014])
Claim 13: Adamczak discloses a friction part for a wet-running, frictionally operating device comprising:
•	a friction surface (fig.5, 5) comprising friction lining (9) arranged to form:
•	a first friction zone (9 forming radially innermost circumferential row);
•	a second friction zone (9 forming circumferential row radially next to the innermost circumferential row); and
•	a first circumferentially extending continuous annular groove band (8) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction (see fig.5);
•	wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 8 formed between two circumferential rows; and connects with section grooves 12; therefore, it would enhance oil flow between the lining pieces);
wherein: the plurality of individual friction lining pieces are arranged to form: a third friction zone (e.g. Adamczak: 9 forming circumferential row radially next to the second zone) and a second circumferentially extending continuous annular groove band (e.g. 8 between the second and third zones) that separates the second friction zone from the third friction zone; 
and a fourth friction zone (e.g. 9 forming circumferential row radially next to the third zone) and a third circumferentially extending continuous annular groove band (8 that formed between the third and fourth zone) that separates the third friction zone from the fourth friction zone;
the first friction zone is a radially innermost friction zone; 
and a first radial dimension of the first friction zone is approximately 0.5 to 1 times a sum of a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone (as shown in Fig.5; the radial dimension of first zone is approximately .5 times a sum of radial length of second, third and fourth zone)
Adamczak does not disclose plurality of individual friction lining pieces.
Suzuki teaches friction plate (Fig.5, 40) having a plurality of individual friction lining pieces (42, 43 ¶[0040])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a plurality of individual friction lining pieces as taught by Suzuki in the friction plate of Adamczak for the purpose of reducing drag (¶[0014])
Claim 18: Adamczak and Suzuki as modified device discloses the plurality of individual friction lining pieces are arranged to form: 
a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the third friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the third friction zone; and
a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, and a third radial dimension of the third friction zone to a fourth radial dimension of the contact area is approximately fifty to eighty percent (Adamczak in Fig.5: radial dimension of outermost circumferential row over sum of radial dimension of innermost circumferential row to the third row would be about 80%)
Claim 19: Adamczak and Suzuki as modified device discloses wherein: the plurality of individual friction lining pieces are arranged to form: 
a contact area (e.g. any area between inner diameter of first friction zone and outer diameter of the fourth friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the fourth friction zone; and
a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the contact area is approximately fifty to eighty percent (Adamczak: as shown in Fig.5: radial dimension from inner circumferential to outer circumferential over the sum of first through fourth zone would be about 80%). 
Claim 24: Adamczak and Suzuki as modified device discloses a wet-running multi-plate clutch (Suzuki see abstract) or multiple-disc brake comprising the friction part of claim 12.
Claim 25: Adamczak and Suzuki as modified device discloses a wet-running multi-plate clutch (Suzuki see abstract) or multiple-disc brake comprising the friction part of claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659